          Case 8:19-mj-00942-DUTY Document 3 Filed 12/26/19 Page 1 of 47 Page ID #:187
       Case 8:19-mj-00942-DUTY *SEALED* Document 2 *SEALED*                                      Filed 12/16/19 Page 1 of 47
                                         Page ID #:94
AO 93 (Rev. 11/13) Search and Seizure Warrant (USAO CDCA Rev. 04/17)



                                         UNITED STATES DISTRICT COURT
                                                                        for the
                                                             Central District of California

                  In the Matter of the Search of                           )
             (Briefly describe the property to be searched                 )
              or identify the person by name and address)                  )      Case No.     8:19-MJ-00942-DUTY
                  The premises located at:                                 )
                      28291 Via Luis                                       )
               Laguna Niguel, California 92677                             )

                                                SEARCH AND SEIZURE WARRANT
To:      Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                           Central  District of           California
(identify the person or describe the property to be searched and give its location) :

See Attachment A


        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B

Such affidavit(s) or testimony are incorporated herein by reference and attached hereto.

         YOU ARE COMMANDED to execute this warrant on or before                         14 days from the date of its
                                                                                                  issuance           (not to exceed 14 days)
         in the daytime 6:00 a.m. to 10:00 p.m.                 at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
                                                                           the U.S. Magistrate Judge on duty at the time of the
as required by law and promptly return this warrant and inventory to                                                             .
                                                                              return through a filing with the Clerk's Office
                                                                                                (United States Magistrate Judge)
        Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
        for        days (not to exceed 30)     until, the facts justifying, the later specific
                                                                                         cific date of                                         .


Date and time issued:         December 16, 2019 at 1:20 p.m.
                                                                                                            dge’s si
                                                                                                        JJudge’s
                                                                                                         Ju         gnature
                                                                                                                  signature

City and state:            Santa Ana, California                                  Honorable Karen E. Scott, United States Magistrate Judge
                                                                                                      Printed name and title
AUSA: J. Nare (x3549)
Case 8:19-mj-00942-DUTY Document 3 Filed 12/26/19 Page 2 of 47 Page ID #:188
  Case 8:19-mj-00942-DUTY Document 3 Filed 12/26/19 Page 3 of 47 Page ID #:189
Case 8:19-mj-00942-DUTY *SEALED* Document 2 *SEALED*   Filed 12/16/19 Page 3 of 47
                                  Page ID #:96



                                     AFFIDAVIT
           I, Olga Sagalovich, being duly sworn, hereby state and
   declare as follows:
                                I.   INTRODUCTION

           1.   I am a Special Agent (“SA”) with the Department of
   Homeland Security (“DHS”), Immigration and Customs Enforcement

   (“ICE”), Homeland Security Investigations (“HSI"), presently
   assigned to the Office of the Assistant Special Agent in Charge,

   Orange County.    I have been employed with DHS since September of
   2004.    As part of my duties, I investigate violations of
   criminal law relating to the illegal importation of contraband,

   including counterfeit goods, intellectual property rights

   violations, and commercial fraud.        I am currently assigned to
   the Global Trade Investigations group within the HSI Orange
   County office.    During my assignment to this group, I have

   investigated and assisted other agents in investigating numerous

   cases involving violations regarding fraud and intellectual
   property rights.    As part of my employment, I have received

   training at the Criminal Investigator Training Program (“CITP”)
   and ICE Special Agent Training (“ICE SAT”) at the Federal Law
   Enforcement Training Center (“FLETC”) located in Glynco,
   Georgia.     Moreover, as a federal law enforcement agent engaged

   in enforcing federal law, I am authorized by law to request a
   search warrant.
                          II.   PURPOSE OF AFFIDAVIT
           2.   This affidavit is made in support of an application
   for a search warrant for the residence of Sina BEHESHTAEIN

                                        1
  Case 8:19-mj-00942-DUTY Document 3 Filed 12/26/19 Page 4 of 47 Page ID #:190
Case 8:19-mj-00942-DUTY *SEALED* Document 2 *SEALED*   Filed 12/16/19 Page 4 of 47
                                  Page ID #:97



   located at 28291 Via Luis, Laguna Niguel, California 92677 (the

   “SUBJECT PREMISES”), as described in Attachment A, for evidence
   of violations of 18 U.S.C. § 2320 (Trafficking in Counterfeit
   Goods); 18 U.S.C. § 545 (Smuggling Goods into the United

   States); 18 U.S.C. § 1341 (Mail Fraud); and 18 U.S.C. § 1343
   (Wire Fraud) (the “Subject Offenses”), as described in

   Attachment B.
         3.     The information contained in this affidavit is based

   on my personal observations, witness interviews, conversations
   with investigators and agents of HSI and other agencies involved
   in this investigation, and a review of documents obtained during
   this investigation.    This affidavit does not purport to set
   forth all of my knowledge of, or investigation into, this

   matter.    Where conversations and events are referred to herein,

   they are related in substance and in part.       I have set forth

   only those facts that I believe are necessary to establish
   probable cause for the warrant requested herein.
                    III. BACKGROUND OF THE INVESTIGATION
         4.     The HSI Orange County office is investigating a

   counterfeit automotive parts scheme run by Sina BEHESHTAEIN and
   Setareh BEHESHTAEIN, who sell counterfeit automotive parts as
   Original Equipment Manufacturer (“OEM”) automotive parts to

   consumers on eBay and PayPal.     In doing so, Sina BEHESHTAEIN and
   Setareh BEHESHTAEIN infringe the trademarks of automakers, such
   as Toyota and Honda, and sell a substandard part to their
   customers.



                                      2
  Case 8:19-mj-00942-DUTY Document 3 Filed 12/26/19 Page 5 of 47 Page ID #:191
Case 8:19-mj-00942-DUTY *SEALED* Document 2 *SEALED*   Filed 12/16/19 Page 5 of 47
                                  Page ID #:98



         5.   Based on my training and experience, I know the

   following about OEM automotive parts:
              a.    OEM automotive parts are produced by the original
   producer of a vehicle’s components.      OEM parts could be made by

   several different companies, who then provide the parts to a
   vehicle manufacturer to install into the production of a

   vehicle.
              b.    OEM parts are made specifically for a certain

   product, such as Honda or Toyota, and are high quality products.
              c.    Replacing damaged parts with OEM parts ensures a
   higher consistent quality product designed to be fully
   compatible for the vehicle in which it is intended for.
              d.    Aftermarket products are designed to be fully

   functional, but they are not produced in the same consistent

   quality manner as OEM parts, thereby making them a cheaper

   alternative for consumers.
              e.    End users choose OEM parts because they know the
   craftsmanship and quality of the product will work as intended
   for their vehicle, and they therefore pay a premium price for

   the product.
                     IV.   STATEMENT OF PROBABLE CAUSE
         6.   In June 2019, HSI SA Scott Wittmier advised me that he

   received information from HSI's National Intellectual Property
   Rights Coordination Center (“NIPRCC”) that Sina BEHESHTAEIN of
   is possibly engaged in dealing counterfeit automotive parts
   utilizing the eBay internet platform.      These automotive parts



                                      3
  Case 8:19-mj-00942-DUTY Document 3 Filed 12/26/19 Page 6 of 47 Page ID #:192
Case 8:19-mj-00942-DUTY *SEALED* Document 2 *SEALED*   Filed 12/16/19 Page 6 of 47
                                  Page ID #:99



   are being marketed and sold as OEM parts via www.ebay.com under

   the seller identification of “405parts.”
              a.    HSI's NIPRCC provided SA Wittmier with eBay’s
   registration information for the eBay user “405parts.”          I

   reviewed the registration information and saw that Sina
   BEHESHTAEIN’s name was listed as the registrant for the eBay

   user “405parts.”      Sina BEHESHTAEIN registered with eBay on March
   22, 2010 and his listed address was 22332 Caminito Tecate,

   Laguna Hills, California 92653.
              b.    HSI's NIPRCC also provided SA Wittmier with
   information for seizures that were linked to Sina BEHESHTAEIN.
   I reviewed the seizure information and learned the following:
                    i.     On February 8, 2016, U.S. Customs and Border

   Protection (“CBP”) seized, under Incident Report Number

   2016SZ004182701, approximately 210 counterfeit SKF ball bearings

   that were destined for Sina BEHESHTAEIN at 22332 Caminito
   Tecate, Laguna Hills, California 92653 (“February 8, 2016
   Seizure”).
                    ii.    On May 6, 2019, CBP seized, under Incident

   Report Number 2019SZ0078135, approximately 500 counterfeit
   Toyota, Honda, and Nissan spark plugs that were destined for
   Sina BEHESHTAEIN at 3700 Parkview Lane, Apartment 13C, Irvine,

   California 92612 (“May 6, 2019 Seizure”).       CBP Import Specialist
   (“IS”) Robert Bannister from CBP’s Center of Excellence and

   Expertise, Automotive and Aerospace, determined that the spark
   plugs were counterfeit based on the low value of the

   merchandise, the poor quality of the packaging materials and the

                                       4
  Case 8:19-mj-00942-DUTY Document 3 Filed 12/26/19 Page 7 of 47 Page ID #:193
Case 8:19-mj-00942-DUTY *SEALED* Document 2 *SEALED*   Filed 12/16/19 Page 7 of 47
                                  Page ID #:100



   fact that genuine merchandise would not be shipped to a

   residential address.
         7.     On June 27, 2019, I contacted Fines, Penalties, and
   Forfeitures (“FP&F”) Paralegal Specialist (“PS”) Anthony Banks

   regarding the February 8, 2016 seizure.      PS Banks advised me
   that Sina BEHESHTAEIN responded to the Notice of Seizure and

   Information to Claimants Non-CAFRA Form (“Notice of Seizure”)
   that was sent to him by CBP, and he elected option number 2, in

   which Sina BEHESHTAEIN requested that CBP consider his “Offer in
   Compromise”1 administratively before forfeiture proceedings are
   initiated.    Sina BEHESHTAEIN’s “Offer in Compromise” totaled
   $100.00.    PS Banks noted that he recalled speaking to Sina

   BEHESHTAEIN and that Sina BEHESHTAEIN indicated that he was a
   college student and that the bearings (seized counterfeit

   automotive parts) were to be used for his school thesis.           PS

   Banks further noted that Sina BEHESHTAEIN’s “Offer in

   Compromise” was ultimately denied by CBP and his money was
   refunded.

                a.   I reviewed the Notice of Seizure and observed
   that it was sent to Sina BEHESHTAEIN at 22332 Caminito Tecate,

   Laguna Hills, California 92653 on February 17, 2016.          The Notice
   of Seizure affirmed that CBP seized 210 counterfeit SKF Ball




   1 An “Offer in Compromise” is a request that CBP agree to keep
   less than the full value of the property in exchange for
   avoiding the expenses of defending a challenge to the forfeiture
   (either administratively or in court) and the risks that the
   challenge will be successful.
                                      5
  Case 8:19-mj-00942-DUTY Document 3 Filed 12/26/19 Page 8 of 47 Page ID #:194
Case 8:19-mj-00942-DUTY *SEALED* Document 2 *SEALED*   Filed 12/16/19 Page 8 of 47
                                  Page ID #:101



   Bearings at the DHL Express Consignment Carrier Facility in Los

   Angeles, California.
                b.   I reviewed the Appraisal Form, sent by CBP IS
   Nora Lum, regarding the authenticity determination of the 210

   counterfeit SKF Ball Bearings and learned that the trademark
   holder, SKF USA Inc., determined that the ball bearings were

   counterfeit due to the incorrect information on the package,
   incorrect packaging, incorrect country of origin, and incorrect

   information on the product.
                c.   I also reviewed the FP&F Case Payment Sheet
   containing the copy of Sina BEHESHTAEIN’s check that was sent as
   an “Offer in Compromise.”     The name and address on the JPMorgan
   Chase Bank, N.A. check was “Sina Beheshtaein, 22332 Caminito

   Tecate, Laguna Hills, CA 92653" (account number ending in 6399).

   The check was dated March 1, 2016, in the amount of $100.00 and

   CBP was listed in the “Pay to the Order of” line.         In the memo
   line of the check, case number 2016279100025501 was listed.            The
   check was signed by “Sina Beheshtaein.”
         8.     On July 1, 2019, I received information from FP&F PS

   Tanya Tedeschi regarding the May 6, 2019 Seizure.         PS Tedeschi
   advised me that the Notice of Seizure was mailed on June 10,
   2019 to Sina BEHESHTAEIN at 3700 Parkview Lane, Apartment 13C,

   Irvine, California 92612.     PS Tedeschi further advised me that
   the Notice of Seizure was sent certified, return receipt

   requested.    PS Tedeschi noted that the return receipt had not
   been received yet.    PS Tedeschi further noted that no response

   had been received from the violator (Sina BEHESHTAEIN).

                                      6
  Case 8:19-mj-00942-DUTY Document 3 Filed 12/26/19 Page 9 of 47 Page ID #:195
Case 8:19-mj-00942-DUTY *SEALED* Document 2 *SEALED*   Filed 12/16/19 Page 9 of 47
                                  Page ID #:102



              a.     I reviewed the Notice of Seizure and observed

   that it was sent to Sina BEHESHTAEIN at 3700 Parkview Lane,
   Apartment 13C, Irvine, California 92612 on June 10, 2019.           The
   Notice of Seizure affirmed that CBP seized 500 counterfeit

   Toyota, Honda, and Nissan spark plugs at the DHL HUB in Los
   Angeles, California.

              b.     On October 7, 2019, I received an update from PS
   Tedeschi regarding the May 6, 2019 Seizure.         PS Tedeschi advised

   me that the Notice of Seizure was returned to FP&F on July 1,
   2019 with “Attempted-Not Known; Unable to Forward” as the reason
   for the return.    PS Tedeschi further advised me that FP&F resent
   the Notice of Seizure on July 17, 2019 via regular mail and the
   Notice of Seizure had not been returned.       PS Tedeschi noted that

   no response had been received from the violator (Sina

   BEHESHTAEIN).

         9.   On July 8, 2019, I conducted database queries in DHS
   indices to gather information pertaining to the previous cargo
   importations/shipments into the United States from abroad
   destined for three different addresses linked to Sina

   BEHESHTAEIN located in Orange County, California.         The record
   checks revealed the following:
              a.     Approximately 34 shipments inbound from abroad to

   22332 Caminito Tecate, Laguna Hills, California 92653 during the
   date range of May 31, 2015 to June 25, 2016.        The 34 shipments

   were addressed to consignee – Sina BEHESHTAEIN, and all, but one
   shipment arrived from Hong Kong or China.



                                      7
 Case 8:19-mj-00942-DUTY Document 3 Filed 12/26/19 Page 10 of 47 Page ID #:196
Case 8:19-mj-00942-DUTY *SEALED* Document 2 *SEALED*    Filed 12/16/19 Page 10 of 47
                                  Page ID #:103



               b.   Approximately 180 shipments inbound from abroad

   to 3700 Parkview Lane, Apartment 13C, Irvine, California 92612
   during the date range of April 27, 2017 to April 18, 2019.             The
   180 shipments were addressed to either Sina BEHESHTAEIN, Sima

   RAZAVI, or “Sina,” and arrived from Hong Kong or China.            Record
   checks in federal indices revealed that Sima Razavi is Sina

   BEHESHTAEIN’s mother.
               c.   Approximately 21 shipments inbound from abroad to

   the SUBJECT PREMISES between the time range of May 18, 2019 to
   July 8, 2019.    The 21 shipments were addressed to either a
   consignee named “Sina” or Sima Razavi and arrived from Hong Kong
   or China.    I conducted record checks on the SUBJECT PREMISES in
   a commercial database called CLEAR and learned that Sina

   BEHESHTAEIN is the owner of this property.          Sina BEHESHTAEIN

   purchased this property (a residential condominium) in April

   2019 for the amount of $557,000.00.
               d.   On October 24, 2019, I again conducted database
   queries in DHS indices to gather additional information
   regarding the previous cargo importation/shipments into the

   United States from abroad destined for the SUBJECT PREMISES.
   The record checks revealed that approximately 68 shipments
   arrived to this address from either South Korea, China, or Hong

   Kong between the date range of May 18, 2019 to October 23, 2019.
   The 68 shipments were addressed to the following consignee

   names: “Sina”; Sina BEHESHTAEIN; Sima RAZAVI; World Capital LLC;
   Panda Logistics USA, Inc.; or Lanjing Department Store Co. Ltd.



                                       8
 Case 8:19-mj-00942-DUTY Document 3 Filed 12/26/19 Page 11 of 47 Page ID #:197
Case 8:19-mj-00942-DUTY *SEALED* Document 2 *SEALED*   Filed 12/16/19 Page 11 of 47
                                  Page ID #:104



                 e.   I conducted an Internet based search of a website

   for the California Secretary of State, Business Programs
   (https://businesssearch.sos.ca.gov/) regarding World Capital
   LLC.   The business search revealed that Sina BEHESHTAEIN at the

   SUBJECT PREMISES listed himself as the “CEO” for World Capital
   LLC.   The status for the business was listed as active and the

   type of business for World Capital LLC was listed as “online
   sales and investment.”

          10.    Based on my training and experience, my knowledge of
   this case, and other counterfeit automotive parts
   investigations, I know that counterfeit automotive parts are
   often manufactured in China or Hong Kong and sent to the United
   States.      SA Wittmier advised me that from his conversations with

   trademark rights holders it is suspected that counterfeiters are

   now transshipping their counterfeit merchandise from South Korea

   to avoid paying additional duties/tariffs.
          11.    On July 15, 2019, I received information from PayPal
   Holdings, Inc. Global Investigations Team (“PayPal”) pertaining
   to Sina BEHESHTAEIN’s PayPal account information.         I reviewed

   the information and learned that Sina BEHESHTAEIN had 12 PayPal
   accounts, one of those accounts was an open PayPal account,
   number 1522685529129626030 that was created on February 16,

   2013, with the business name of “405 engineering” and an email
   address of s_beheshtaein@yahoo.com.

                 a.   This PayPal account had the following two
   addresses listed as the most recent home or work addresses: P.O.



                                       9
 Case 8:19-mj-00942-DUTY Document 3 Filed 12/26/19 Page 12 of 47 Page ID #:198
Case 8:19-mj-00942-DUTY *SEALED* Document 2 *SEALED*    Filed 12/16/19 Page 12 of 47
                                  Page ID #:105



   Box 2223, Mission Viejo, California 926902 and the SUBJECT

   PREMISES.
               b.   This PayPal account had a listed total amount
   received of $439,062.19 (United States dollars) and a listed

   total amount sent of $267,742.54 (United States dollars).
               c.   I reviewed the payments received to this PayPal

   account.    There were approximately 13,213 payments received
   ranging from July 1, 2017 to July 2, 2019.          Most of these

   payments were from eBay for automotive parts and almost all
   under the e-mail address of s_beheshtaein@yahoo.com.
         12.   On August 15, 2019, I received and reviewed updated
   information from the PayPal account referenced above, number
   1522685529129626030, associated to Sina BEHESHTAEIN’s e-mail

   address of s_beheshtaein@yahoo.com.

               a.   I reviewed the payments received for this PayPal

   account.    At this time, there were approximately 13,656 payments
   received between August 1, 2017 to August 4, 2019, indicating
   that there were over four hundred additional payments received
   to the account over an approximate one-month period.           Most of

   these payments were from eBay for automotive parts.



   2
    In July 2019, I reviewed the Application for Post Office Box
   Service for P.O. Box 2223, Mission Viejo, California 92690 and
   observed that Sina BEHESHTAEIN was listed as the person applying
   for the P.O. Box. Sina BEHESHTAEIN listed his driver’s license
   (number ****0060) as one form of valid identification for
   himself in order to rent the P.O. Box; a copy of Sina
   BEHESHTAEIN’s California driver’s license (number ****0060) was
   maintained with his application at the San Juan Capistrano Post
   Office.
                                      10
 Case 8:19-mj-00942-DUTY Document 3 Filed 12/26/19 Page 13 of 47 Page ID #:199
Case 8:19-mj-00942-DUTY *SEALED* Document 2 *SEALED*   Filed 12/16/19 Page 13 of 47
                                  Page ID #:106



                 b.   Sina BEHESHTAEIN’s active bank account for this

   PayPal account was listed as JPMorgan Chase Bank, N.A. (“Chase
   Bank”), under account number 889936399.
           13.   On September 16, 2019, I reviewed information received

   from JPMorgan Chase Bank, N.A. (“Chase Bank”) pertaining to Sina
   BEHESHTAEIN’s Chase Bank account number ending in 6399 and

   learned the following:
                 a.   Sina BEHESHTAEIN opened this account on March 17,

   2010.
                 b.   SA Wittmier conducted financial analysis on this
   Chase Bank account and advised me that from January 2, 2018 to
   August 13, 2019, there was approximately $297,826.91 deposited
   into this account from PayPal.

           14.   On July 11, 2019, I conducted a query on the seller

   identification name of “405parts” in eBay’s website

   (https://www.ebay.com/usr/405parts) and learned the following:
                 a.   I observed 350 items for sale under the seller
   identification name of “405parts.”      The eBay store name for the
   seller “405parts” was listed as “405Part Exchange.”

                 b.   The seller had 2,273 positive, six neutral, and
   four negative feedback comments/ratings.       Based on my training
   and experience, I know that sellers typically obtain feedback

   from purchasers of items on eBay following the sale of an item.
                 c.   The eBay seller “405parts” was listed as an eBay

   member since March 22, 2010 and had 106 “Followers.”
                 d.   The 350 listed items for sale were all automotive

   parts and included some of the following products:

                                      11
 Case 8:19-mj-00942-DUTY Document 3 Filed 12/26/19 Page 14 of 47 Page ID #:200
Case 8:19-mj-00942-DUTY *SEALED* Document 2 *SEALED*   Filed 12/16/19 Page 14 of 47
                                  Page ID #:107



      •     “6 pcs NGK IZFR6K11 6994 spark plugs Laser Iridium OEM

            Honda Accord Acura TL/RL”;
      •     “4 pcs NGK BKR5EIX-11 5464 Plug Spark Plugs new OEM
            Iridium IX spark plugs new”;

      •     “1 pcs 16604-0P011 / 16604-31020 GENUINE TOYOTA / LEXUS
            DRIVE BELT IDLER PULLEY”;

      •     “4 pcs Denso SK20R11 90919-01210 Genuine 3297 Toyota
            Lexus spark plugs OEM new”;

      •     “1 pcs 6204-2RSH SKF new Brand rubber seals ball bearing
            6204-2RSH Made in France”; and
      •     “1 pcs NSK 6206DDUM Ball Bearing 6206DDUM sealed free
            shipping new”.
          15.   On July 11, 2019, SA Wittmier and I conducted an

   undercover buy of the following automotive parts from Sina

   BEHESHTAEIN’s eBay store “405Part Exchange” (eBay seller

   identification: “405parts”):
      •     “1 pcs Timken Set 14, L44643/L44610 Cup & Cone Set free
            shipping OEM New (182889540197)” (quantity: 1 / item
            price: $9.49);

      •     “6 pcs NGK IZFR6K11 6994 spark plugs Laser Iridium OEM
            Honda Accord Acura TL/RL (183274771839)” (quantity: 1 /
            item price: $31.99);

      •     “4 pcs NISSAN PLFR5A-11 22401-5M015 laser Iridium spark
            plugs NGK 6240 OEM new (182754579430)” (quantity: 1 /

            item price: $19.48);




                                      12
 Case 8:19-mj-00942-DUTY Document 3 Filed 12/26/19 Page 15 of 47 Page ID #:201
Case 8:19-mj-00942-DUTY *SEALED* Document 2 *SEALED*   Filed 12/16/19 Page 15 of 47
                                  Page ID #:108



      •     “1 pcs 16604-0P011 / 16604-31020 GENUINE TOYOTA / LEXUS

            DRIVE BELT IDLER PULLEY (183758044979)” (quantity: 1 /
            item price: $22.90);
      •     “4 pcs TOYOTA 90919-01233 DENSO 3417 spark plug SK16HR11

            iridium long life OEM (183080965874)” (quantity: 1 / item
            price: $19.85);

      •     “1 pcs 6204-2RSH SKF new Brand rubber seals ball bearing
            6204-2RSH Made in France (182800858345)” (quantity: 1 /

            item price: $6.30); and
      •     “2 pcs SKF 7207CD/P4A Abec 7 Super Precision Spindle
            Bearings new Two new (183445406072)” (quantity: 1 / item
            price: $114.06).
          16.   On July 16, 2019, SA Wittmier and I took custody of a

   package from a mailbox, utilized in an undercover capacity,

   located in the city of Santa Ana, California.        The shipping

   label on the box listed the shipper information as follows:
   “WORLD CAPITAL, PO BOX 2223, MISSION VIEJO CA 92690-0223.”
          17.   On July 17, 2019, SA Wittmier and I conducted an
   inventory of the contents of the package and confirmed that the

   package contained all the items that were ordered from eBay
   seller “405parts” on July 11, 2019.      After opening the box, SA
   Wittmier and I observed the various automotive parts that were

   purchased under crumpled paper that was being used for
   packaging.    The box did not contain an invoice/packing slip of

   the items that were purchased from eBay seller “405parts” on
   July 11, 2019.



                                      13
 Case 8:19-mj-00942-DUTY Document 3 Filed 12/26/19 Page 16 of 47 Page ID #:202
Case 8:19-mj-00942-DUTY *SEALED* Document 2 *SEALED*   Filed 12/16/19 Page 16 of 47
                                  Page ID #:109



         18.   On July 17, 2019 and July 18, 2019, SA Wittmier sent,

   via e-mails, photographs taken of the automotive parts purchased
   from eBay seller “405parts” to the various trademark rights
   holders of the automotive parts, including NGK Spark Plugs

   (USA), Inc., Toyota Motor North America, SKF USA, Inc., Nissan
   Group of North America, and The Timken Company, for

   determination regarding whether the automotive parts were
   genuine or counterfeit.     SA Wittmier also sent sample automotive

   parts to some trademark rights holders to be used in their
   analysis.   The following details the responses received from the
   trademark rights holders:
               a.   On July 18, 2019, SKF USA, Inc. concluded that,
   based on the available photographs of the products that were

   sent to them, the products with designations 7207 CD/P4A and

   6204-2RSH were counterfeit.     On November 6, 2019, SKF provided

   me with a Verification Report pertaining to their analysis of
   the products with designations 7207 CD/P4A and 6204-2RSH.           SKF
   determined that these bearings were counterfeit based on
   incorrect information and markings on the bearings and packaging

   compared with a genuine SKF bearing.
               b.   On July 26, 2019, Nissan Group of North America
   notified me and SA Wittmier that the Nissan spark plugs (part

   number 22401-5M015) were counterfeit.      Nissan determined that
   the sample spark plugs were counterfeit based on the differences

   in package color, size, and the printing on the package for the
   sample spark plug versus a genuine OEM Nissan spark plug with



                                      14
 Case 8:19-mj-00942-DUTY Document 3 Filed 12/26/19 Page 17 of 47 Page ID #:203
Case 8:19-mj-00942-DUTY *SEALED* Document 2 *SEALED*   Filed 12/16/19 Page 17 of 47
                                  Page ID #:110



   the same part number.     Nissan also determined that the thread

   quality was below OEM specifications on the sample unit.
                c.    On August 8, 2019, NGK notified SA Wittmier and
   me that the NGK spark plugs (part number IZFR6K11) were

   counterfeit.      NGK determined this due to features on the spark
   plugs, including the shape of the ground and center electrode,

   the surface of the insulator and the crimping of the gasket.
                d.    On July 24, 2019, Toyota Brand Protection

   notified SA Wittmier and me that the Toyota Pulley (part number
   16604-31020) was counterfeit.      To determine this, Toyota
   reviewed the photographs of the part and advised that this part
   number was discontinued in 2011.        Toyota also noted that the
   font/thickness of the “TOYOTA” logo on the part number label was

   too thick.    Additionally, Toyota advised that similar genuine

   parts have the country of origin stamped on the rubber seal and

   the suspect product in the photographs did not appear to have
   that stamping.
                e.    On July 25, 2019, The Timken Company notified SA
   Wittmier and me that the Timken Tapered Roller Bearings (part

   number L44643/10) were counterfeit.        To determine this, The
   Timken Company reviewed the photographs provided to them by SA
   Wittmier and determined that the packaging did not conform to

   Timken’s specifications in terms of printing standards and
   identification information and the product itself contains

   markings that do not align with the plan of production for such
   Timken product.



                                      15
 Case 8:19-mj-00942-DUTY Document 3 Filed 12/26/19 Page 18 of 47 Page ID #:204
Case 8:19-mj-00942-DUTY *SEALED* Document 2 *SEALED*   Filed 12/16/19 Page 18 of 47
                                  Page ID #:111



                f.   On August 20, 2019, Toyota Brand Protection

   notified SA Wittmier and me that they received feedback from
   Denso confirming Toyota’s original opinion that the Toyota spark
   plugs (part number 90919-01233) were counterfeit.         Toyota

   advised that Denso in Japan reviewed the photographs provided by
   SA Wittmier and determined that the spark plugs were counterfeit

   because they contained improper welding method used for the
   center electrode and the shape of the housing shoulder was

   incorrect.
         19.    On July 13, 2019, I received information from eBay
   pertaining to the eBay user “405parts.”      On July 19, 2019, I
   learned the following:
                a.   The account was registered on March 22, 2010 to

   Sina BEHESHTAEIN at 22332 Caminito Tecate, Laguna Hills,

   California 92653;

                b.   The shipping address for Sina BEHESHTAEIN’s eBay
   account was listed as World Capital, P.O. Box 2223, Mission
   Viejo, California 92690;
                c.   The SUBJECT PREMISES was listed as the most

   recent address in the Shipping Address History3 section of eBay’s
   report;

                d.   eBay information included a list of “All Items

   Listed with Buyers” for eBay seller “405parts” ranging from July

   21, 2018 to July 4, 2019.     The list included approximately 2,635

   3
    The Shipping Address History section contains the historical
   shipping addresses for the account, meaning if the account
   purchased an item this was an address used as the ship to
   address.
                                      16
 Case 8:19-mj-00942-DUTY Document 3 Filed 12/26/19 Page 19 of 47 Page ID #:205
Case 8:19-mj-00942-DUTY *SEALED* Document 2 *SEALED*   Filed 12/16/19 Page 19 of 47
                                  Page ID #:112



   items, all of which were automotive parts that were listed for

   sale by eBay seller “405parts”;
               e.   eBay information also included a list of “Account
   Complaints” for eBay user identification “405parts” ranging from

   July 31, 2018 to June 28, 2019.      The list included 40 “Account
   Complaints,” all of which were associated to automotive parts.

         20.   On July 13, 2019, I also received information from
   eBay pertaining to eBay user identification “parts325.”           On July

   19, 2019, I learned the following:
               a.   The account was registered on May 12, 2016;
               b.   The registered name was listed as “Set Beht” at
   3600 Parkview Lane, Irvine, California 92612 and the e-mail
   address was listed as setarebeheshtaein@yahoo.com;

               c.   The shipping address for this eBay account was

   listed as World Capital, P.O. Box 2223, Mission Viejo,

   California 92690;
               d.   The SUBJECT PREMISES, with Sina BEHESHTAEIN’s
   name, was listed as the most recent address in the Shipping
   Address History section of eBay’s report;

               e.   The “Contact Information History” section of
   eBay’s report listed World Capital, P.O. Box 2223, Mission
   Viejo, California 92690, 323-423-4752, as the most recent

   contact information;
               f.   The contact information that was listed prior to

   World Capital was Setareh BEHESHTAEIN, 3600 Parkview Lane,
   Irvine, California 92612, 949-662-7191.



                                      17
 Case 8:19-mj-00942-DUTY Document 3 Filed 12/26/19 Page 20 of 47 Page ID #:206
Case 8:19-mj-00942-DUTY *SEALED* Document 2 *SEALED*   Filed 12/16/19 Page 20 of 47
                                  Page ID #:113



               g.    eBay information included a list of “All Items

   Listed with Buyers” for eBay seller “parts325” ranging from
   August 28, 2018 to July 4, 2019.        The list included
   approximately 261 items and all, but one of the 261 items were

   automotive parts that were listed for sale by eBay seller
   “parts325”;

               h.    eBay information also included a list of “Account
   Complaints” for eBay user “parts325” ranging from October 19,

   2018 to June 16, 2019.     The list included seven “Account
   Complaints” all of which were associated to automotive parts.
         21.   On July 18, 2019, I received information from the
   Irvine Company Apartment Communities.       The information was
   regarding the apartment that Sina BEHESHTAEIN resided in at 3700

   Parkview Lane, Apartment 13C, Irvine, California 92612 (Parkwest

   Apartments).     I reviewed the Lease Application Agreement for

   Parkwest Apartments, as well as other provided records, and
   learned the following:
               a.    The tenants for this apartment were listed as
   Sina BEHESHTAEIN and Setareh BEHESHTAEIN.        Their relationship

   was listed as siblings;
               b.    The move-in date was listed as April 1, 2017 and
   the move-out date as April 26, 2019.       The previous residential

   address was listed as 22332 Caminito Tecate, Laguna Hills,
   California 92653 and the forwarding address was listed as the

   SUBJECT PREMISES;




                                      18
 Case 8:19-mj-00942-DUTY Document 3 Filed 12/26/19 Page 21 of 47 Page ID #:207
Case 8:19-mj-00942-DUTY *SEALED* Document 2 *SEALED*   Filed 12/16/19 Page 21 of 47
                                  Page ID #:114



                c.   Sina BEHESHTAEIN listed his current employer as

   “Ebay,” the job type as “Sales,” and his estimated annual income
   as “$56,000.00.”
         22.    I conducted record checks in federal indices on the

   shipments/importations destined for 3700 Parkview Lane,
   Apartment 13C, Irvine, California 92612 during the time that

   Sina BEHESHTAEIN resided there.      The record checks revealed that
   there were approximately 180 shipments from April 27, 2017 to

   April 18, 2019 to this address.      These shipments were consigned
   to “Sina,” Sina BEHESHTAEIN, or Sima Razavi.        These shipments
   arrived from Hong Kong or China and most of these shipments were
   declared as spark plugs, ignition electrical component, bearing,
   or steel bush.

         23.    On August 7, 2019, I received information from PayPal

   pertaining to Setareh BEHESHTAEIN’s PayPal account information.

   I reviewed the information and learned that Setareh BEHESHTAEIN
   had four PayPal accounts, one of those accounts was an open
   PayPal account, number 1967269777637479314.         I also learned the
   following:

                a.   This PayPal account was created on December 28,
   2014, with the business name of “405Engineering” and an email
   address of setarebeheshtaein@yahoo.com;

                b.   This PayPal account had the address 3700 Parkview
   Lane, Apartment 13C, Irvine, California 92612 listed as the most
   recent home or work address;




                                      19
 Case 8:19-mj-00942-DUTY Document 3 Filed 12/26/19 Page 22 of 47 Page ID #:208
Case 8:19-mj-00942-DUTY *SEALED* Document 2 *SEALED*   Filed 12/16/19 Page 22 of 47
                                  Page ID #:115



                c.   This PayPal account had a listed total amount

   received of $70,898.87 and a listed total amount sent of
   $23,985.17;
                d.   I reviewed the payments received to this PayPal

   account.    There were approximately 2,502 payments received
   during the date range of August 11, 2017 to July 23, 2019.            Most

   of these payments were from eBay for automotive parts;
                e.   Setareh BEHESHTAEIN’s active bank account for

   this PayPal account was listed as Chase Bank, under account
   number ending in 6743.
         24.    On or about October 24, 2019, SA Wittmier conducted
   financial analysis on this Chase Bank account number ending in
   6743 and advised me that from December 26, 2017 to August 26,

   2019, there was approximately $43,022.00 deposited into this

   account from PayPal.    SA Wittmier also advised me that Setareh

   BEHESHTAEIN transferred approximately $45,500.00 into Sina
   BEHESHTAEIN’s bank account.
         25.    On October 29, 2019, I conducted surveillance at the
   SUBJECT PREMISES.     I observed the following:

                a.   At approximately 9:26 a.m., I observed the garage
   door open for the SUBJECT PREMISES.      Sina BEHESHTAEIN, who I
   recognized from his California driver’s license picture, drove

   his red 2014 Nissan Sentra bearing California license plate
   number 7KML487 outside the garage and parked the vehicle in an

   unassigned parking spot in front of the SUBJECT PREMISES.
   During this time, I observed another vehicle parked in the

   garage.     This vehicle was a black 2015 Hyundai bearing

                                      20
 Case 8:19-mj-00942-DUTY Document 3 Filed 12/26/19 Page 23 of 47 Page ID #:209
Case 8:19-mj-00942-DUTY *SEALED* Document 2 *SEALED*   Filed 12/16/19 Page 23 of 47
                                  Page ID #:116



   California license plate number 7HDD653 and was registered with

   the California Department of Motor Vehicles to Sina BEHESHTAEIN.
               b.   At approximately 11:30 a.m., I conducted a drive-
   by of the SUBJECT PREMISES and observed one United States Postal

   Service (“USPS”) bin (plastic mail tub) on the ground in the
   front of the entry door to the SUBJECT PREMISES.

               c.   At approximately 12:05 p.m., I observed a FedEx
   delivery truck stop in front of the SUBJECT PREMISES.          I

   observed the FedEx driver make a delivery to the residence.
   Subsequently, I conducted another drive-by of the SUBJECT
   PREMISES and at this time observed two USPS bins on the ground
   in front of the entry door to the SUBJECT PREMISES.
               d.   At approximately 12:39 p.m., I observed Sina

   BEHESHTAEIN exit the SUBJECT PREMISES and enter his red Nissan

   Sentra vehicle (CA-7KML487).     Sina BEHESHTAEIN departed the

   location in his vehicle.     I followed Sina BEHESHTAEIN in my
   vehicle until Sina BEHESHTAEIN proceeded onto the Interstate 5
   Highway.
         26.   Following the above surveillance, I conducted database

   queries in DHS indices to gather information pertaining to any
   importations/shipments into the United States from abroad
   destined for the SUBJECT PREMISES.      The record checks revealed

   the following information:
               a.   A shipment had arrived from South Korea on

   October 29, 2019 and was destined for the SUBJECT PREMISES.            The
   consignee on the shipment was listed as “SINA” at the SUBJECT

   PREMISES.   The shipment was declared as Steel Bush, contained

                                      21
 Case 8:19-mj-00942-DUTY Document 3 Filed 12/26/19 Page 24 of 47 Page ID #:210
Case 8:19-mj-00942-DUTY *SEALED* Document 2 *SEALED*   Filed 12/16/19 Page 24 of 47
                                  Page ID #:117



   two boxes, and was valued at $366.00, with the Reference Number

   2W0R20GLMBK.     The shipment arrived via UPS Express Courier,
   Flight Number 99.
               b.    I conducted an open source database check on UPS’

   website (https://www.ups.com/track) regarding UPS Shipment
   Reference Number 2W0R20GLMBK.     The Tracking Details for this

   shipment listed the UPS Tracking Numbers for this shipment as
   1Z2W0R200443508787 and 1Z2W0R200444531197 and the shipment

   currently in transit.     The scheduled delivery date was listed as
   October 30, 2019, the estimated time of delivery as “by end of
   day” and the ship to location as Laguna Niguel, California.
         27.   On October 30, 2019, HSI SA Shawn Nelson conducted
   surveillance at the SUBJECT PREMISES.      SA Nelson advised me of

   the following:

               a.    At approximately 11:00 a.m., SA Nelson observed a

   USPS bin on the ground outside the front door to the SUBJECT
   PREMISES.
               b.    At approximately 12:24 p.m., SA Nelson observed
   the garage door to the SUBJECT PREMISES open.        Sina BEHESHTAEIN

   exited the garage at approximately 12:28 p.m. holding a grocery
   bag with unidentified contents.      Sina BEHESHTAEIN walked across
   the street to his vehicle and returned to the SUBJECT PREMISES

   still holding the grocery bag.      At approximately 12:29 p.m.,
   Sina BEHESHTAEIN exited the SUBJECT PREMISES without the grocery

   bag and again walked across the street.      Sina BEHESHTAEIN
   returned to the SUBJECT PREMISES at approximately 12:29 p.m.            At

   approximately 12:30 p.m., Sina BEHESHTAEIN again exited the

                                      22
 Case 8:19-mj-00942-DUTY Document 3 Filed 12/26/19 Page 25 of 47 Page ID #:211
Case 8:19-mj-00942-DUTY *SEALED* Document 2 *SEALED*   Filed 12/16/19 Page 25 of 47
                                  Page ID #:118



   garage holding a grocery bag with unknown contents, he entered a

   red four door passenger vehicle and departed the area.
               c.   At approximately 2:18 p.m., SA Nelson observed a
   UPS truck drive up to and park in front of the SUBJECT PREMISES.

   The driver exited the vehicle with a delivery and walked to the
   front door of the SUBJECT PREMISES.      The driver returned to the

   vehicle and again exited with another delivery.         After dropping
   off the second delivery, the driver departed the area.

         28.   On November 5, 2019, I conducted an open source
   database check in UPS’ website (https://www.ups.com/track) on
   UPS Tracking Numbers 1Z2W0R200443508787 and 1Z2W0R200444531197.
   The Tracking Details for this shipment listed it as a two piece
   shipment that was delivered on October 30, 2019 at 2:19 p.m. and

   left at the front door.     The weight of this shipment was listed

   as 20.50 kilograms.

         29.   On October 30, 2019, I conducted surveillance at the
   SUBJECT PREMISES after SA Nelson departed the location.           I
   observed the following:
               a.   At approximately 2:35 p.m., I arrived at the

   SUBJECT PREMISES and observed two USPS bins on the ground in
   front of the entry door to the SUBJECT PREMISES.
               b.   At approximately 2:50 p.m., I observed a Southern

   California Gas Company (“SoCalGas”) truck arrive and park in
   front of the SUBJECT PREMISES.      The SoCalGas worker exited his

   truck and went to the front door of the SUBJECT PREMISES.
   Subsequently, the SoCalGas worker went to the garage door area.

   The garage door opened, and an unidentified older male subject

                                      23
 Case 8:19-mj-00942-DUTY Document 3 Filed 12/26/19 Page 26 of 47 Page ID #:212
Case 8:19-mj-00942-DUTY *SEALED* Document 2 *SEALED*   Filed 12/16/19 Page 26 of 47
                                  Page ID #:119



   greeted the SoCalGas worker from inside the garage.          The

   SoCalGas worker went inside the garage and the garage door
   remained open.
                c.   At approximately 3:09 p.m., I conducted

   surveillance of the SUBJECT PREMISES on foot.        While standing on
   a publicly accessible street, I was able to see into the garage

   for the SUBJECT PREMISES.     During my surveillance, I observed
   that there were no vehicles parked in the garage at this time

   and I saw an older male subject talking to a SoCalGas worker.
   Inside of the garage, I saw what appeared to be automotive parts
   on shelving units located on the right side of the garage.            I
   also saw additional USPS bins stacked on top of each other
   located on the left side of the garage.

          30.   On October 30, 2019, I conducted a query on the seller

   “parts325” in eBay’s website (https://www.ebay.com/usr/parts325)

   and observed 260 automotive parts for sale for the eBay seller
   “parts325.”
          31.   On October 30, 2019, SA Wittmier and I conducted an
   undercover buy of the following automotive parts from Setareh

   BEHESHTAEIN’s eBay store - eBay seller “parts325”:
      x   “1 pc SKF 6205-2RSH C3 rubber seals deep groove ball
          bearing Made in France (283632753113)” (quantity: 1 / item

          price: $5.55);
      x   “1 pcs SKF 6206-2RS new rubber seals ball bearing free

          shipping Made in France (283637289107)” (quantity: 1 / item
          price: $8.10);



                                      24
 Case 8:19-mj-00942-DUTY Document 3 Filed 12/26/19 Page 27 of 47 Page ID #:213
Case 8:19-mj-00942-DUTY *SEALED* Document 2 *SEALED*   Filed 12/16/19 Page 27 of 47
                                  Page ID #:120



      x   “6 pcs TOYOTA OEM 90919-01210 IRIDIUM long life Spark Plugs

          DENSO SK20R11 (282793183114)” (quantity: 1 / item price:
          $33.55);
      x   “4 PCS OEM 9807B-5615W LASER IRIDIUM Spark Plug DENSO

          SKJ20DR-M11 3377HONDA ACURA (282793224481)” (quantity: 1 /
          item price: $22.19);

      x   “4 PCS NGK IZFR6K-11S OEM NEW 9807B-561BW LASER IRIDIUM
          Spark plug HONDA CIVIC (282793198248)” (quantity: 1 / item

          price: $27.08); and
      x   “6 pcs NGK PLFR5A-11 nissan laser platinum 22401-5M015
          Nissan infiniti Oem (282772260166)” (quantity: 1 / item
          price: $28.05);
          32.   On November 4, 2019, HSI SA Steven Timmins and I took

   custody of three packages from a mailbox, utilized in an

   undercover capacity, located in the city of Santa Ana,

   California.       The shipping labels on the three packages all
   listed the same shipper information: “World_Capital, PO Box
   2223, Mission Viejo, CA 92690-0223.”
          33.   On November 5, 2019, SA Timmins and I conducted an

   inventory of the contents of the three packages and confirmed
   that the three packages contained all the items that were
   purchased from eBay seller “parts325” on October 30, 2019.

          34.   On November 6, 2019, I sent, via e-mails, photographs
   I took of the automotive parts purchased from eBay seller

   “parts325” to the various trademark rights holders of the
   automotive parts, including Toyota Motor North America, SKF USA,

   Inc., Nissan Group of North America, and American Honda Motor

                                       25
 Case 8:19-mj-00942-DUTY Document 3 Filed 12/26/19 Page 28 of 47 Page ID #:214
Case 8:19-mj-00942-DUTY *SEALED* Document 2 *SEALED*    Filed 12/16/19 Page 28 of 47
                                  Page ID #:121



   Co. Inc., for determination regarding whether the automotive

   parts were genuine or counterfeit.      I subsequently received
   responses from the trademark rights holders concluding that each
   automotive part purchased from eBay seller “parts325” was

   counterfeit.
         35.   On October 31, 2019, SA Wittmier conducted

   surveillance at the SUBJECT PREMISES and observed the following:
               a.   At approximately 9:30 a.m., SA Wittmier observed

   two USPS bins near the front entry way for the SUBJECT PREMISES.
               b.   At approximately 9:35 a.m., SA Wittmier observed
   a white male subject, possibly 60–65 years of age, with white
   hair and white facial hair (mustache) walk from the front of the
   SUBJECT PREMISES to the trash cans located next to the curb in

   front of the SUBJECT PREMISES.      The male subject opened the lid

   of one of the trash cans, peered into it, and then closed the

   lid and walked back into the front of the SUBJECT PREMISES. This
   white male subject was later identified as Sina BEHESHTAEIN’s
   father named Mohsen Beheshtaein.
               c.   At approximately 10:00 a.m., SA Wittmier observed

   the garage door to the SUBJECT PREMISES open.         The same older
   male subject was seen sweeping the garage floor and appeared to
   be talking to someone else inside the garage.          The older male

   subject then walked back to the trash cans at the curb with a
   small white or light grey box in his hand.          The older male

   subject opened the trash can lid and pulled out a small red box,
   SA Wittmier later identified this box as a Honda spark plug box,

   looked at it and then set it back into the trash can.

                                      26
 Case 8:19-mj-00942-DUTY Document 3 Filed 12/26/19 Page 29 of 47 Page ID #:215
Case 8:19-mj-00942-DUTY *SEALED* Document 2 *SEALED*   Filed 12/16/19 Page 29 of 47
                                  Page ID #:122



                d.   At approximately 10:10 a.m., SA Wittmier observed

   Sina BEHESHTAEIN sitting at a table or work bench inside the
   garage.     SA Wittmier could see a silver laptop computer on the
   work bench and what appeared to be a USPS box under the table.

                e.   At approximately 10:50 a.m., SA Wittmier
   retrieved the small red box from Sina BEHESHTAEIN’s trash can

   which was a Honda spark plug box.       SA Wittmier also located two
   additional Honda spark plug boxes and one Toyota spark plug box

   inside the trash can.     SA Wittmier retained these boxes.
         36.    On November 1, 2019, SA Wittmier sent photographs that
   he took of this Toyota spark plug box and Honda spark plug boxes
   to Toyota Motor North America and American Honda Motor Co. Inc.
   for determination regarding whether the empty spark plug boxes

   were genuine or counterfeit.     The following day, Toyota advised

   SA Wittmier and me that the Toyota spark plug box was suspected

   to be not genuine since the alignment and spacing of the text
   and the font of the text on the suspect box were inconsistent
   with the genuine sample box.     On November 4, 2019, Honda advised
   SA Wittmier and me that the Honda spark plug boxes were not

   genuine based on several factors, including “improper font/image
   spacing and alignment all throughout the packages” and the part
   number on the box no longer being an active part number.

         37.    On November 7, 2019, I reviewed information received
   from Postal Inspector (“PI”) Christine Reins-Jarin of the U.S.

   Postal Inspection Service regarding the SUBJECT PREMISES.           I
   learned that on November 5, 2019, PI Reins-Jarin interviewed

   Letter Carrier Tony Huynh at the Laguna Beach Main Post Office

                                      27
 Case 8:19-mj-00942-DUTY Document 3 Filed 12/26/19 Page 30 of 47 Page ID #:216
Case 8:19-mj-00942-DUTY *SEALED* Document 2 *SEALED*   Filed 12/16/19 Page 30 of 47
                                  Page ID #:123



   regarding the SUBJECT PREMISES.      Mr. Huynh stated that he

   recognized the address of the SUBJECT PREMISES and he believed
   the family at the address has been there one to two years.            Mr.
   Huynh indicated that the customer at the SUBJECT PREMISES sells

   things and has outgoing parcels for him to pick up at the house
   almost every day.    Mr. Huynh said the customer usually has a few

   tubs of outgoing items. Mr. Huynh said he once asked the
   customer what he was selling, because sometimes the packages are

   heavy, and Mr. Huynh said the customer told him the packages
   contained ball bearings.     Finally Mr. Huynh said he has seen car
   parts in the garage and mentioned seeing Toyota items.
          38.   On November 13, 2019, I conducted an Internet based
   search of the California Secretary of State, Business Programs

   (https://businesssearch.sos.ca.gov/) regarding World Capital

   LLC.   The business search revealed the following information:

                a.   Sina BEHESHTAEIN registered/electronically filed
   World Capital LLC with the California Secretary of State on
   January 1, 2019.    At the time of the registration, Sina
   BEHESHTAEIN listed the business address at 3700 Parkview Lane,

   Apartment 13C, Irvine, California 92612;
                b.   On June 5, 2019, Sina BEHESHTAEIN filed a
   Statement of Information with the California Secretary of State

   in which he changed his business address to the SUBJECT
   PREMISES.    Sina BEHESHTAEIN listed himself as the “CEO” for

   World Capital LLC;




                                      28
 Case 8:19-mj-00942-DUTY Document 3 Filed 12/26/19 Page 31 of 47 Page ID #:217
Case 8:19-mj-00942-DUTY *SEALED* Document 2 *SEALED*       Filed 12/16/19 Page 31 of 47
                                  Page ID #:124



                    c.     The status for the business was listed as active

   and the type of business for World Capital LLC was listed as
   “online sales and investment.”
         39.        On November 26, 2019, I again conducted a query of

   “405parts” in eBay’s website (https://www.ebay.com/usr/405parts)
   and observed 356 items for sale.             The 356 listed items for sale

   were all automotive parts and some of the items were similar to
   the ones that were found to be counterfeit in the undercover

   purchases from eBay seller “405parts” described above.
         40.        On November 26, 2019, I again conducted a query of
   “parts325” in eBay’s website (https://www.ebay.com/usr/parts325)
   and observed 275 items for sale.             The 275 listed items for sale
   were all automotive parts and some of the items were similar to

   the ones that were found to be counterfeit in the undercover

   purchases from eBay seller “parts325” described above.

         41.        On November 26, 2019, SA Nelson conducted surveillance
   at the SUBJECT PREMISES.           At approximately 12:26 p.m., SA Nelson
   observed one USPS bin on the ground outside the front door to
   the SUBJECT PREMISES.           At approximately 1:01 p.m., SA Nelson

   observed two USPS bins on the ground outside the front door to
   the SUBJECT PREMISES.
               V.        ADDITIONAL TRAINING AND EXPERIENCE REGARDING

                                 COUNTERFEIT MERCHANDISE

         42.        Based on my training and experience and from

   conversations with other agents, I know the following:
                    a.     False shipping labels are sometimes used when
   smuggling items in an attempt to avoid detection by customs

                                           29
 Case 8:19-mj-00942-DUTY Document 3 Filed 12/26/19 Page 32 of 47 Page ID #:218
Case 8:19-mj-00942-DUTY *SEALED* Document 2 *SEALED*   Filed 12/16/19 Page 32 of 47
                                  Page ID #:125



   inspections.    Alias names and addresses are sometimes used by

   individuals who purchase counterfeit merchandise from abroad.
   This is done in an attempt to circumvent normal customs
   inspections or in an attempt to thwart authorities investigating

   such violations.
              b.    Wholesale and retail distributors of counterfeit

   merchandise often acquire counterfeit packaging to suggest that
   the contraband is, in fact, authentic.      This allows them to

   charge more for the counterfeit merchandise and to fool
   unsuspecting customers who rely on the packaging to believe the
   merchandise is authentic.
              c.    Individuals who import counterfeit merchandise
   often possess documents related to importation, such as U.S.

   Customs entry forms 3461 (entry form for immediate delivery) and

   7501 (entry summary), Entry Summaries, U.S. Customs Manifests of

   Goods, U.S. Customs declaration forms, invoices, bills of
   lading, air way bills, purchase orders, general ledgers,
   subsidiary ledgers, packing slips, and air bills.
              d.    Wholesale and retail distributors of counterfeit

   merchandise often acquire records, documents, programs, and
   materials that consist of correspondence, memos, video and
   audiotapes, facsimiles, and electronic mail relating to

   counterfeit merchandise and records, documents, programs, and
   materials that consist of customer lists and address books

   containing information relating to the shipment, importation,
   exportation, purchase, manufacture, sale, distribution, or

   storage of counterfeit merchandise.      The shipment, importation,

                                      30
 Case 8:19-mj-00942-DUTY Document 3 Filed 12/26/19 Page 33 of 47 Page ID #:219
Case 8:19-mj-00942-DUTY *SEALED* Document 2 *SEALED*   Filed 12/16/19 Page 33 of 47
                                  Page ID #:126



   exportation, purchase, manufacture, sale, distribution of

   counterfeit merchandise are sometimes kept on “digital devices”
   or in off-site locations such as in storage units.
               VI.   TRAINING AND EXPERIENCE ON DIGITAL DEVICES4

         43.    Based on my training, experience, and information from
   those involved in the forensic examination of digital devices, I

   know that the following electronic evidence, inter alia, is
   often retrievable from digital devices:

                a.    Forensic methods may uncover electronic files or
   remnants of such files months or even years after the files have
   been downloaded, deleted, or viewed via the Internet.          Normally,

   when a person deletes a file on a computer, the data contained

   in the file does not disappear; rather, the data remain on the
   hard drive until overwritten by new data, which may only occur
   after a long period of time.      Similarly, files viewed on the

   Internet are often automatically downloaded into a temporary

   directory or cache that are only overwritten as they are
   replaced with more recently downloaded or viewed content and may

   also be recoverable months or years later.




         4
         As used herein, the term “digital device” includes any
   electronic system or device capable of storing or processing
   data in digital form, including central processing units;
   desktop, laptop, notebook, and tablet computers; personal
   digital assistants; wireless communication devices, such as
   paging devices, mobile telephones, and smart phones; digital
   cameras; gaming consoles; peripheral input/output devices, such
   as keyboards, printers, scanners, monitors, and drives; related
   communications devices, such as modems, routers, cables, and
   connections; storage media; and security devices.
                                      31
 Case 8:19-mj-00942-DUTY Document 3 Filed 12/26/19 Page 34 of 47 Page ID #:220
Case 8:19-mj-00942-DUTY *SEALED* Document 2 *SEALED*   Filed 12/16/19 Page 34 of 47
                                  Page ID #:127



              b.    Digital devices often contain electronic evidence

   related to a crime, the device’s user, or the existence of
   evidence in other locations, such as, how the device has been
   used, what it has been used for, who has used it, and who has

   been responsible for creating or maintaining records, documents,
   programs, applications, and materials on the device.          That

   evidence is often stored in logs and other artifacts that are
   not kept in places where the user stores files, and in places

   where the user may be unaware of them.      For example, recoverable
   data can include evidence of deleted or edited files; recently
   used tasks and processes; online nicknames and passwords in the
   form of configuration data stored by browser, e-mail, and chat
   programs; attachment of other devices; times the device was in

   use; and file creation dates and sequence.

              c.    The absence of data on a digital device may be

   evidence of how the device was used, what it was used for, and
   who used it.    For example, showing the absence of certain
   software on a device may be necessary to rebut a claim that the
   device was being controlled remotely by such software.

              d.    Digital device users can also attempt to conceal
   data by using encryption, steganography, or by using misleading
   filenames and extensions.     Digital devices may also contain

   “booby traps” that destroy or alter data if certain procedures
   are not scrupulously followed.      Law enforcement continuously

   develops and acquires new methods of decryption, even for
   devices or data that cannot currently be decrypted.



                                      32
 Case 8:19-mj-00942-DUTY Document 3 Filed 12/26/19 Page 35 of 47 Page ID #:221
Case 8:19-mj-00942-DUTY *SEALED* Document 2 *SEALED*   Filed 12/16/19 Page 35 of 47
                                  Page ID #:128



         44.   Based on my training, experience, and information from

   those involved in the forensic examination of digital devices, I
   know that it is not always possible to search devices for data
   during a search of the premises for a number of reasons,

   including the following:
               a.   Digital data are particularly vulnerable to

   inadvertent or intentional modification or destruction.           Thus,
   often a controlled environment with specially trained personnel

   may be necessary to maintain the integrity of and to conduct a
   complete and accurate analysis of data on digital devices, which
   may take substantial time, particularly as to the categories of
   electronic evidence referenced above.      Also, there are now so
   many types of digital devices and programs that it is difficult

   to bring to a search site all of the specialized manuals,

   equipment, and personnel that may be required.

               b.   Digital devices capable of storing multiple
   gigabytes are now commonplace.      As an example of the amount of
   data this equates to, one gigabyte can store close to 19,000
   average file size (300kb) Word documents, or 614 photos with an

   average size of 1.5MB.
         45.   The search warrant requests authorization to use the
   biometric unlock features of a device, based on the following,

   which I know from my training, experience, and review of
   publicly available materials:

               a.   Users may enable a biometric unlock function on
   some digital devices.     To use this function, a user generally

   displays a physical feature, such as a fingerprint, face, or

                                      33
 Case 8:19-mj-00942-DUTY Document 3 Filed 12/26/19 Page 36 of 47 Page ID #:222
Case 8:19-mj-00942-DUTY *SEALED* Document 2 *SEALED*   Filed 12/16/19 Page 36 of 47
                                  Page ID #:129



   eye, and the device will automatically unlock if that physical

   feature matches one the user has stored on the device.          To
   unlock a device enabled with a fingerprint unlock function, a
   user places one or more of the user’s fingers on a device’s

   fingerprint scanner for approximately one second.         To unlock a
   device enabled with a facial, retina, or iris recognition

   function, the user holds the device in front of the user’s face
   with the user’s eyes open for approximately one second.

              b.    In some circumstances, a biometric unlock
   function will not unlock a device even if enabled, such as when
   a device has been restarted or inactive, has not been unlocked
   for a certain period of time (often 48 hours or less), or after
   a certain number of unsuccessful unlock attempts.         Thus, the

   opportunity to use a biometric unlock function even on an

   enabled device may exist for only a short time.         I do not know

   the passcodes of the devices likely to be found in the search.
              c.    For these reasons, if while executing the
   warrant, law enforcement personnel encounter a digital device
   that may be unlocked using one of the aforementioned biometric

   features, the warrant I am applying for would permit law
   enforcement personnel to, with respect to any device that
   appears to have a biometric sensor and falls within the scope of

   the warrant: (1) compel the use of Sina BEHESHTAEIN’s and/or
   Setareh BEHESHTAEIN’s thumb- and/or fingerprints on the

   device(s); and (2) hold the device(s) in front of the face of
   any of those persons with his or her eyes open to activate the

   facial-, iris-, and/or retina-recognition feature.

                                      34
 Case 8:19-mj-00942-DUTY Document 3 Filed 12/26/19 Page 37 of 47 Page ID #:223
Case 8:19-mj-00942-DUTY *SEALED* Document 2 *SEALED*      Filed 12/16/19 Page 37 of 47
                                  Page ID #:130



         46.   Other than what has been described herein, to my

   knowledge, the United States has not attempted to obtain this
   data by other means.
        VII. NON-LAW-ENFORCEMENT PERSONNEL TO ASSIST WITH SEARCH

         47.   Pursuant to 18 U.S.C. § 3105, HSI intends to have
   representatives of Honda, Toyota, and SKF present during the

   requested search in order to assist law enforcement in the
   identification of counterfeit Honda, Toyota, and SKF parts.

                            VIII.      CONCLUSION
         48.   Based on the above, I believe that there is probable

   cause to permit the search of the SUBJECT PREMISES as described
   in Attachment A and there is probable cause to believe that the

   items listed in Attachment B, which constitute evidence, fruits,
   and instrumentalities of the Subject Offenses will be found at

   the SUBJECT PREMISES.




                                                    /s/
                                    ________________________________
                                    Olga Sagalovich, Special Agent
                                    Homeland Security Investigations




   Subscribed to and sworn before me
         16
   this ____ day of December, 2019.




   ____________________________
   ________________________________
   HONORABL
          LE KAREN E. SCOTT
   HONORABLE
   UNITED STATES MAGISTRATE JUDGE
                                      35
  Case 8:19-mj-00942-DUTY Document 3 Filed 12/26/19 Page 38 of 47 Page ID #:224
Case 8:19-mj-00942-DUTY *SEALED* Document 2 *SEALED*   Filed 12/16/19 Page 38 of 47
                                  Page ID #:131



                                   ATTACHMENT A
         The SUBJECT PREMISES is located at 28291 Via Luis, Laguna
   Niguel, California 92677 and includes the residential building,
   garage, and any appurtenances thereto.       The SUBJECT PREMISES is a

   two-story attached condominium, tan in color with brown trim, and a
   red Spanish style tiled roof.      The garage is attached to the lower

   floor of the condominium and faces the roadway of the condominium
   project.   The numbers 28291 are on the exterior of the building to

   the right side of the garage door and are black in color over a white
   background.    The entry-door to the SUBJECT PREMISES is situated

   behind a black rod iron fence.




                                       1
 Case 8:19-mj-00942-DUTY Document 3 Filed 12/26/19 Page 39 of 47 Page ID #:225
Case 8:19-mj-00942-DUTY *SEALED* Document 2 *SEALED*   Filed 12/16/19 Page 39 of 47
                                  Page ID #:132



                                ATTACHMENT B
   I.    ITEMS TO BE SEIZED

         1.    All fruits, evidence, and instrumentalities of
   violations of 18 U.S.C. § 2320 (Trafficking in Counterfeit

   Goods); 18 U.S.C. § 545 (Smuggling Goods into the United
   States); 18 U.S.C. § 1341 (Mail Fraud); and 18 U.S.C. § 1343
   (Wire Fraud) (the “Subject Offenses”), namely:

               a.   Automotive parts and components bearing

   counterfeit trademarks, including but not limited to Honda,

   Toyota, and SKF, as well as related packaging, containers,

   labels, labeling, and literature;
               b.   Records, documents, programs, applications or
   materials relating to the importation, acquisition, possession,
   purchase, manufacture, sale, shipment, handling, use, or

   distribution of any products bearing counterfeit trademarks,

   including any such records relating to the importation or
   shipment of such goods;

               c.   Records, documents, programs, applications or
   materials relating to the sale of or adverting of automotive
   parts, such as parts advertised as OEM or otherwise suggested to
   be genuine consumer automotive brand-name parts;
               d.   Records, documents, programs, applications or

   materials relating to the operation or establishment of
   World_Capital (World Capital), World Capital LLC, 405

   Engineering (405engineering), 405parts, 405Part Exchange, and
   parts325.



                                       1
 Case 8:19-mj-00942-DUTY Document 3 Filed 12/26/19 Page 40 of 47 Page ID #:226
Case 8:19-mj-00942-DUTY *SEALED* Document 2 *SEALED*   Filed 12/16/19 Page 40 of 47
                                  Page ID #:133



              e.    Records, documents, programs, applications or

   materials relating to the sale of automotive parts on Ebay
   and/or PayPal.
              f.    Indicia of occupancy, residency, and/or ownership

   of the SUBJECT PREMISES including utility and telephone bills,
   canceled mail, deeds, leases, rental agreements, photographs,

   personal telephone books, diaries, envelopes, registration,
   receipts, and keys which tend to show the identities of the

   occupants, residents, and/or owners, not to exceed fifteen
   items;
              g.    Any records, documents, programs, applications,
   and materials consisting of or relating to communications with
   any representatives of consumer automotive manufacturers that

   are located domestically or abroad;

              h.    Assets, and evidence of assets, derived from or

   used in connection with trafficking in counterfeit goods
   (including in connection with the promotion of the carrying on
   of that activity), such as United States and foreign currency
   (that is, U.S. currency or U.S. currency equivalent in excess of

   U.S. $500, including the first $500 if more than $500 is
   recovered), negotiable instruments, financial instruments,
   books, receipts, bank statements and bank records, money drafts,

   money orders and cashiers’ checks, receipts, check registers,
   and bank checks;

              i.    Records, documents, programs, applications, and
   materials relating to the processing, secreting, transfer,



                                       2
 Case 8:19-mj-00942-DUTY Document 3 Filed 12/26/19 Page 41 of 47 Page ID #:227
Case 8:19-mj-00942-DUTY *SEALED* Document 2 *SEALED*   Filed 12/16/19 Page 41 of 47
                                  Page ID #:134



   concealment, or expenditure of any proceeds derived from or used

   in connection with trafficking in counterfeit goods;
              j.    Records, documents, programs, applications, and
   materials reflecting or relating to the identity or location of

   others involved in the Subject Offenses, such as photographs,
   travel records, or communications;

              k.    Any digital device which is itself or which
   contains evidence, contraband, fruits, or instrumentalities of

   the Subject Offenses, and forensic copies thereof.
              l.    With respect to any digital device containing
   evidence falling within the scope of the foregoing categories of
   items to be seized:
                    i.    evidence of who used, owned, or controlled

   the device at the time the things described in this warrant were

   created, edited, or deleted, such as logs, registry entries,

   configuration files, saved usernames and passwords, documents,
   browsing history, user profiles, e-mail, e-mail contacts, chat
   and instant messaging logs, photographs, and correspondence;
                    ii.   evidence of the presence or absence of

   software that would allow others to control the device, such as
   viruses, Trojan horses, and other forms of malicious software,
   as well as evidence of the presence or absence of security

   software designed to detect malicious software;
                    iii. evidence of the attachment of other devices;

                    iv.   evidence of counter-forensic programs (and
   associated data) that are designed to eliminate data from the

   device;

                                       3
 Case 8:19-mj-00942-DUTY Document 3 Filed 12/26/19 Page 42 of 47 Page ID #:228
Case 8:19-mj-00942-DUTY *SEALED* Document 2 *SEALED*   Filed 12/16/19 Page 42 of 47
                                  Page ID #:135



                    v.      evidence of the times the device was used;

                    vi.     passwords, encryption keys, biometric keys,
   and other access devices that may be necessary to access the
   device;

                    vii. applications, utility programs, compilers,
   interpreters, or other software, as well as documentation and

   manuals, that may be necessary to access the device or to
   conduct a forensic examination of it;

                    viii.        records of or information about
   Internet Protocol addresses used by the device;
                    ix.     records of or information about the device’s
   Internet activity, including firewall logs, caches, browser
   history and cookies, “bookmarked” or “favorite” web pages,

   search terms that the user entered into any Internet search

   engine, and records of user-typed web addresses.

         2.   As used herein, the terms “records,” “documents,”
   “programs,” “applications,” and “materials” include records,
   documents, programs, applications, and materials created,
   modified, or stored in any form, including in digital form on

   any digital device and any forensic copies thereof.
         3.   As used herein, the term “digital device” includes any
   electronic system or device capable of storing or processing

   data in digital form, including central processing units;
   desktop, laptop, notebook, and tablet computers; personal

   digital assistants; wireless communication devices, such as
   telephone paging devices, beepers, mobile telephones, and smart

   phones; digital cameras; gaming consoles (including Sony

                                        4
 Case 8:19-mj-00942-DUTY Document 3 Filed 12/26/19 Page 43 of 47 Page ID #:229
Case 8:19-mj-00942-DUTY *SEALED* Document 2 *SEALED*   Filed 12/16/19 Page 43 of 47
                                  Page ID #:136



   PlayStations and Microsoft Xboxes); peripheral input/output

   devices, such as keyboards, printers, scanners, plotters,
   monitors, and drives intended for removable media; related
   communications devices, such as modems, routers, cables, and

   connections; storage media, such as hard disk drives, floppy
   disks, memory cards, optical disks, and magnetic tapes used to

   store digital data (excluding analog tapes such as VHS); and
   security devices.

                   II.   SEARCH PROCEDURE FOR DIGITAL DEVICES
         4.   In searching digital devices or forensic copies

   thereof, law enforcement personnel executing this search warrant
   will employ the following procedure:

              a.     Law enforcement personnel or other individuals
   assisting law enforcement personnel (the “search team”) will, in

   their discretion, either search the digital device(s) on-site or

   seize and transport the device(s) and/or forensic image(s)

   thereof to an appropriate law enforcement laboratory or similar
   facility to be searched at that location.       The search team shall

   complete the search as soon as is practicable but not to exceed
   120 days from the date of execution of the warrant.          The

   government will not search the digital device(s) and/or forensic
   image(s) thereof beyond this 120-day period without obtaining an

   extension of time order from the Court.
              b.     The search team will conduct the search only by
   using search protocols specifically chosen to identify only the
   specific items to be seized under this warrant.



                                        5
 Case 8:19-mj-00942-DUTY Document 3 Filed 12/26/19 Page 44 of 47 Page ID #:230
Case 8:19-mj-00942-DUTY *SEALED* Document 2 *SEALED*   Filed 12/16/19 Page 44 of 47
                                  Page ID #:137



                    i.    The search team may subject all of the data

   contained in each digital device capable of containing any of
   the items to be seized to the search protocols to determine
   whether the device and any data thereon falls within the list of

   items to be seized.    The search team may also search for and
   attempt to recover deleted, “hidden,” or encrypted data to

   determine, pursuant to the search protocols, whether the data
   falls within the list of items to be seized.

                    ii.   The search team may use tools to exclude
   normal operating system files and standard third-party software
   that do not need to be searched.
                    iii. The search team may use forensic examination
   and searching tools, such as “EnCase” and “FTK” (Forensic Tool

   Kit), which tools may use hashing and other sophisticated

   techniques.

              c.    If the search team, while searching a digital
   device, encounters immediately apparent contraband or other
   evidence of a crime outside the scope of the items to be seized,
   the team shall immediately discontinue its search of that device

   pending further order of the Court and shall make and retain
   notes detailing how the contraband or other evidence of a crime
   was encountered, including how it was immediately apparent

   contraband or evidence of a crime.
              d.    If the search determines that a digital device

   does not contain any data falling within the list of items to be
   seized, the government will, as soon as is practicable, return

   the device and delete or destroy all forensic copies thereof.

                                       6
 Case 8:19-mj-00942-DUTY Document 3 Filed 12/26/19 Page 45 of 47 Page ID #:231
Case 8:19-mj-00942-DUTY *SEALED* Document 2 *SEALED*   Filed 12/16/19 Page 45 of 47
                                  Page ID #:138



              e.    If the search determines that a digital device

   does contain data falling within the list of items to be seized,
   the government may make and retain copies of such data, and may
   access such data at any time.

              f.    If the search determines that a digital device is
   (1) itself an item to be seized and/or (2) contains data falling

   within the list of other items to be seized, the government may
   retain the digital device and any forensic copies of the digital

   device, but may not access data falling outside the scope of the
   other items to be seized (after the time for searching the
   device has expired) absent further court order.
              g.    The government may also retain a digital device
   if the government, prior to the end of the search period,

   obtains an order from the Court authorizing retention of the

   device (or while an application for such an order is pending),

   including in circumstances where the government has not been
   able to fully search a device because the device or files
   contained therein is/are encrypted.
              h.    After the completion of the search of the digital

   devices, the government shall not access digital data falling
   outside the scope of the items to be seized absent further order
   of the Court.

         5.   This warrant authorizes a review of electronic storage
   media seized, electronically stored information, communications,

   other records and information seized, copied or disclosed
   pursuant to this warrant in order to locate evidence, fruits,

   and instrumentalities described in this warrant. The review of

                                       7
 Case 8:19-mj-00942-DUTY Document 3 Filed 12/26/19 Page 46 of 47 Page ID #:232
Case 8:19-mj-00942-DUTY *SEALED* Document 2 *SEALED*   Filed 12/16/19 Page 46 of 47
                                  Page ID #:139



   this electronic data may be conducted by any government

   personnel assisting in the investigation, who may include, in
   addition to law enforcement officers and agents, attorneys for
   the government, attorney support staff, and technical experts.

   Pursuant to this warrant, the investigating agency may deliver a
   complete copy of the seized, copied, or disclosed electronic

   data to the custody and control of attorneys for the government
   and their support staff for their independent review.

           6.   In order to search for data capable of being read or
   interpreted by a digital device, law enforcement personnel are
   authorized to seize the following items:
                a.   Any digital device capable of being used to
   commit, further, or store evidence of the offense(s) listed

   above;

                b.   Any equipment used to facilitate the

   transmission, creation, display, encoding, or storage of digital
   data;
                c.   Any magnetic, electronic, or optical storage
   device capable of storing digital data;

                d.   Any documentation, operating logs, or reference
   manuals regarding the operation of the digital device or
   software used in the digital device;

                e.   Any applications, utility programs, compilers,
   interpreters, or other software used to facilitate direct or

   indirect communication with the digital device;




                                       8
 Case 8:19-mj-00942-DUTY Document 3 Filed 12/26/19 Page 47 of 47 Page ID #:233
Case 8:19-mj-00942-DUTY *SEALED* Document 2 *SEALED*   Filed 12/16/19 Page 47 of 47
                                  Page ID #:140



              f.    Any physical keys, encryption devices, dongles,

   or similar physical items that are necessary to gain access to
   the digital device or data stored on the digital device; and
              g.    Any passwords, password files, biometric keys,

   test keys, encryption codes, or other information necessary to
   access the digital device or data stored on the digital device.

         7.   During the execution of this search warrant, law
   enforcement personnel are authorized to: (1) depress the thumb-

   and/or fingers of Sina BEHESHTAEIN and Setareh BEHESHTAEIN onto
   the fingerprint sensor of the device (only when the device has
   such a sensor), and direct which specific finger(s) and/or
   thumb(s) shall be depressed; and (2) hold the device in front of
   the face of any of those persons with his or her eyes open to

   activate the facial-, iris-, or retina-recognition feature, in

   order to gain access to the contents of any such device.           In

   depressing a person’s thumb or finger onto a device and in
   holding a device in front of a person’s face, law enforcement
   may not use excessive force, as defined in Graham v. Connor, 490
   U.S. 386 (1989); specifically, law enforcement may use no more

   than objectively reasonable force in light of the facts and
   circumstances confronting them.
         8.   The special procedures relating to digital devices

   found in this warrant govern only the search of digital devices
   pursuant to the authority conferred by this warrant and do not
   apply to any search of digital devices pursuant to any other
   court order.



                                       9
